PER CURIAM.
We affirm. The Public Employees Relations Commission [PERC] determined that the actions of the firefighter in question were not protected under Chapter 447 of the Florida Statutes. That determination has historically been considered a question of law to be made by an agency and appellate courts must give due deference to the agency’s decision. NLRB v. Datapoint Corp., 642 F.2d 123, 126-27 (5th Cir.1981). Moreover, greater weight must be given to an agency, such as PERC, charged with the special responsibility of enforcing specific statutes. McDonald v. Department of Banking & Finances, 346 So.2d 569, 579 (Fla. 1st DCA 1997).
Accordingly, we defer to PERC’s determination that the firefighter’s actions amounted to unprotected “griping.” See International Ass’n of Firefighters Local 2427 v. City of Largo, 4 FPER 4260 (PERC 1978).
AFFIRMED.
GLICKSTEIN, C.J., and POLEN and GARRETT, JJ., concur.